          Case 1:20-cv-06516-VM Document 14 Filed 08/25/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007


                                                      August 25, 2020
BY ECF AND ELECTRONIC MAIL

Hon. Victor Marrero, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

        Re:    Jones et al. v. United States Postal Service et al., No. 20 Civ. 6516 (VM)

Dear Judge Marrero:

        This Office represents the defendants (the “Government”) in the above-referenced case.
We write on behalf of all of the parties in this matter, after having conferred with Plaintiffs’
counsel, jointly and respectfully to request a one-week adjournment of the briefing deadlines set
forth in the Court’s order issued on August 20, 2020 (ECF No. 11). This is the parties’ first
request for an adjournment of these deadlines.

        In his testimony before the House Oversight and Reform Committee on August 24, 2020,
Defendant DeJoy “commit[ted] to give the committee an update on the improvement of” certain
postal services on Monday, August 31, 2020. Per the briefing schedule currently in place,
Plaintiffs’ preliminary injunction papers are due on August 26, 2020, Defendants’ opposition
papers are due on August 31, 2020, and Plaintiffs’ reply is due on September 1, 2020. See ECF
No. 11. The parties have conferred and agree that the interests of judicial efficiency and clarity
may best be served by adjourning this schedule for approximately one week, so that the parties
may review and consider the forthcoming update before they submit briefing to the Court.
Therefore, the parties jointly and respectfully request that the Court endorse the following
adjusted deadlines1:

       Plaintiffs will serve their motion papers on Defendants on or before September 2, 2020;

       Defendants will serve their opposition on Plaintiffs on or before September 8, 2020;

       Plaintiffs will serve their reply, if any, on September 9, 2020.




1
  The parties jointly agree that the scheduling adjournment requested herein does not, in and of
itself, constitute grounds to seek the dismissal or denial of any claim or argument that the parties
may assert in this case.
         Case 1:20-cv-06516-VM Document 14 Filed 08/25/20 Page 2 of 2

 Page 2 of 2


       We thank the Court for its consideration of this request.


                                                   Respectfully,

COHEN&GREEN P.L.L.C.                               AUDREY STRAUSS
Attorneys for Plaintiffs                           Acting United States Attorney for the
                                                   Southern District of New York
                                                   Attorney for Defendants

By: /s/ J. Remy Green, Esq.                      By: /s/ Rebecca S. Tinio__      _
J. REMY GREEN, ESQ.                               REBECCA S. TINIO
COHEN&GREEN P.L.L.C.                              STEVEN J. KOCHEVAR
1639 Centre St., Suite 216                        Assistant United States Attorneys
Ridgewood, New York 11385                         86 Chambers Street, Third Floor
Tel.: (929) 888.9480                              New York, New York 10007
Facsimile: (929) 888.9457                         Tel.: (212) 637-2774/2715
E-mail: remy@femmelaw.com                         Facsimile: (212) 637-2686
                                                  E-mail: rebecca.tinio@usdoj.gov
                                                           steven.kochevar@usdoj.gov
